Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 1 of 22




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              Case No. 21-MC-22310-ALTONAGA/Louis

    EUCLID FISH COMPANY

               Plaintiff,
    v.

    CAPE FLORIDA SEAFOOD; et al.,

               Defendants.
                                                        /

                   REPORT AND RECOMMENDATION ON MOTION TO QUASH

              THIS CAUSE is before the Court on non-party Norwegian Seafood Council’s Motion to

   Quash Subpoena, ECF No. 1, served upon it in connection with the litigation in In re Farm-Raised

   Salmon And Salmon Products Antitrust Litigation, No. 19-21551-CIV-ALTONAGA/Louis

   (hereinafter “Farm-Raised Salmon”). NSC filed a Memorandum of Law in Support of its Motion,

   ECF No. 2, to which the Farm-Raised Salmon Plaintiffs filed a Response in Opposition, ECF No.

   11, and the Council further filed a Reply, ECF No. 24. This matter was referred to the undersigned

   United States Magistrate Judge by the Honorable Cecilia M. Altonaga, Chief Judge for the

   Southern District of Florida for a Report and Recommendation on the Motion to Quash. ECF No.

   22. A hearing was held on July 23, 2021. Upon consideration of the Motion and Memorandum

   in Support, the Response, Reply, and being otherwise duly apprised in the matter, I hereby

   RECOMMEND that the Motion to Quash be GRANTED.

         I.      BACKGROUND

              The underlying litigation in Farm-Raised Salmon arises from a class action brought on

   behalf of direct purchasers of farm-raised Atlantic salmon and salmon products, who assert claims

   against Defendants for violations of sections 1 and 3 of the Sherman Act. See 15 U.S.C. §§ 1, 3.

                                                    1
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 2 of 22




   Plaintiffs allege that Defendants engaged in the unlawful coordination of prices charged to direct

   purchasers of salmon from April 10, 2013 through the present. These allegations underlie

   investigations being conducted by the European Union’s European Commission and the United

   States Department of Justice, both of which are investigating illegal anticompetitive behavior in

   the farmed salmon market.

              Norway, whose second-largest export is seafood, created what was then known as the

   Export Council for Fish 1 in 1991 under the Norwegian Act of Export of Fish, Act No. 9 of 27 April

   1990 and Regulation No. 157 of 22 March 1991. ECF No. 3 (Declaration of Anne-Kristine Øen,

   USA Norwegian Seafood Council Director). While originally a government agency under the

   umbrella of the Norwegian Ministry of Trade, Industry and Fisheries (the “Ministry”), in 2005 the

   Export Council for Fish was incorporated as a limited liability company under the Norwegian

   Limited Liability Act. Id. In 2012, the Export Council was renamed the Norwegian Seafood

   Council (“NSC”). 2 Since its incorporation, NSC has been entirely owned by the Norwegian

   government, whose ownership interest in NSC is vested with the Ministry; the government

   appoints all directors on NSC’s Board of Directors, except three directors elected by NSC’s

   employees, and the Ministry maintains managerial responsibility over NSC. Id.

              NSC is funded exclusively through a duty tax imposed on individual exporters, the amount

   of which is the combined sum of an annual fee and a market fee derived from the export value of

   fish and fisheries products originating in Norway, as per the Norwegian Customs Tariffs. Id. As

   prescribed by Norwegian law, NSC is charged with the duty to register would-be exporters

   interested in exporting fish and fishery products out of Norway, positioning NSC as the approval

   authority for all seafood exporters. Id. Norwegian law also tasks NSC with enhancing the demand


   1
       As translated; in Norwegian, its title was “Eksportutvalget for Fisk.”
   2
       Known as “Norges sjømatråd AS” in Norwegian.

                                                                2
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 3 of 22




   for Norwegian seafood and facilitating “enhanced exportation” of Norway’s seafood; as articulated

   in NSC’s bylaws, while the NSC has no profit-generating goal of its own, its purpose is to “increase

   value creation in the Norwegian fisheries and aquaculture industry through increased demand and

   knowledge of Norwegian seafood at home and abroad.” Id. To that end, NSC promotes

   Norwegian seafood on a “generic” basis, produces aggregated historical reports regarding seafood

   products; “facilitat[es] access” to Norwegian seafood and safeguards its reputation. Id. NSC’s

   bylaws prohibit the provision of support or conferring other benefits that could potentially be

   viewed as distorting competition and thus illegal under certain international agreements. Id.

   (noting that NSC is subject to review by the Norwegian State Office of the Auditor General, which

   monitors NSC complies with the both the law and its mandated tasks).

          NSC is headquartered in Norway and has a single office in the United States located in

   Boston, Massachusetts, in which only one of NSC’s 72 employees works. ECF No. 2 at 7. That

   employee, Øen, is technically employed in Norway and is registered as a Member of the

   Administrative and Technical Staff at the Royal Norwegian Consulate General in New York. Øen,

   along with all other NSC country directors, enjoys diplomatic status under the heading of “other

   delegates” as defined in the Norwegian Act on Diplomatic Services and by agreement between the

   NSC and the Norwegian Ministry of Foreign Affairs. Id. Her role is to promote Norwegian

   seafood in the United States and to report to Norway on observed trends and developments relating

   to United States seafood consumption, as a byproduct of which she frequently attends trade shows

   and other events within the United States that tout the benefits of Norwegian seafood. Id. For

   example, NSC arranged a webcast to be held at the time when the Seafood Expo North America

   would be held and one of the featured speakers was the Norwegian Minister of Fisheries);

   additionally, the Norwegian government is also sponsoring a sailing ship circumnavigating the



                                                    3
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 4 of 22




   globe in connection with the United Nations, and the NSC is working with the Consulate in New

   York and the Norwegian Embassy to plan events in connection with the ship’s arrival in New

   York. Id.

            Plaintiffs served a subpoena (the “Subpoena”) upon NSC at its Boston office seeking

   documents and communications related to pricing and marketing salmon in the United States and

   Europe, including databases used by NSC to track and analyze the prices, volumes, consumption,

   and supply and demand for salmon in the United States and Europe. ECF No. 3-5 at 12-14. The

   majority of these documents are not exchanged between NSC’s headquarters in Norway and the

   United States office in the ordinary course of business, and Øen does not have access to a number

   of them. ECF No. 3. NSC initially filed a motion to quash the subpoena in the Farm Raised

   Salmon litigation, which was dismissed for lack of jurisdiction. NSC refiled the instant Motion to

   Quash in the District of Massachusetts; Plaintiffs, in their Response in Opposition to the Motion,

   requested the Motion be either denied or transferred to the Southern District of Florida under

   Federal Rule of Civil Procedure 45(f), and upon NSC’s consent, the Motion was transferred to the

   Southern District of Florida. ECF No. 15.

      II.      ANALYSIS

            NSC offers the Court three separate bases upon which it should quash the subpoena. It

   first avers that it is entitled to sovereign immunity but argues that even should the Court find

   sovereign immunity does not apply, NSC lacks sufficient contacts with the United States to satisfy

   Due Process. As a last point, NSC avers that, even if the Court finds personal jurisdiction

   established over NSC, principles of international comity compel the Court to quash the subpoena

   in favor of following the discovery procedures set forth by the Hague Convention.




                                                   4
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 5 of 22




              a. Whether the Norwegian Seafood Council is Entitled to Sovereign Immunity

          NSC first urges the Court to find that, as an instrumentality of Norway, it is “immune from

   the jurisdiction of the courts of the United States” as established by the Foreign Sovereign

   Immunities Act (“FSIA”), which confers sovereign immunity unless one of the FSIA’s exceptions

   applies. See 28 U.S.C. § 1604; see also Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 611

   (1992) (explaining that immunity under the FSIA deprives the court of both personal and subject

   matter jurisdiction).   The first question before the Court is therefore whether NSC is an

   “instrumentality” as defined by the FSIA; if it is, the Plaintiffs bear the burden to show that one of

   the FSIA’s exceptions applies—here, the commercial activity exception. Sequeira v. Republic of

   Nicaragua, 815 F. App’x 345, 348–49 (11th Cir. 2020) (noting the court may determine whether

   a plaintiff satisfies his burden by analyzing the allegations in the complaint and any undisputed

   facts submitted by the parties) (citation omitted). Should the Plaintiffs satisfy this burden, it shifts

   back to NSC to demonstrate by a preponderance of the evidence that the exception cited by the

   Plaintiffs does not apply. Id.

                       i. Whether Norwegian Seafood Council is an Organ of the Norwegian
                          Government

          The FSIA defines an instrumentality as the following:

                  a separate legal person, corporate or otherwise . . . which is an organ of a
          foreign state . . . or a majority of whose shares or other ownership interest is owned
          by a foreign state . . . and which is neither a citizen of the United States . . . nor
          created under the laws of any third country.

   28 U.S.C. § 1603(b). Courts consider a series of factors in contemplating whether an entity is an

   “organ” of the foreign state, including but not limited to the following: whether the foreign state

   created the entity for a national purpose; whether it supervises the entity; whether it requires the

   entity to hire public employees and pays their salaries; how the entity is treated under foreign state



                                                      5
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 6 of 22




   law; and whether the entity enjoys some exclusive right in the foreign state. Peninsula Asset Mgmt.

   (Cayman) Ltd. v. Hankook Tire Co., 476 F.3d 140, 143 (2d Cir. 2007) (citation omitted). 3

           NSC argues that it indeed an organ of Norway, proffering that it was created by statute in

   1991 as the Export Council for Fish and that since its incorporation as a limited liability company

   in 2005, it has been 100 percent owned by the Norwegian Ministry of Trade, Industry and

   Fisheries. ECF No. 2 at 10. NSC adds that as set forth in the Norwegian Act of Regulations of

   Exports of Fish and Fishery Products and the Directives on the Regulation of Fish and Fishery

   Products Export, NSC’s mission is to promote Norwegian seafood both in the EU and abroad, and

   its duties include advising the Norwegian government on export-related issues. Id. at 11. One

   additional responsibility NSC holds is to act as the approval authority for all Norwegian seafood

   exporters who are statutorily required to register with the government. Id. at 12.

           The Norwegian Ministry of Trade, Industry and Fisheries directly supervises NSC as its

   single shareholder, appointing all but three directors to its Board of Directors and issues directives

   for NSC to execute. Id. at 11. NSC proffers that it is subject to requirements akin to other

   Norwegian agencies; for example, the Office of the Auditor General of Norway monitors both

   NSC’s compliance with Norwegian law and the directives given to it by the Norwegian

   government, and as part of this oversight, NSC provides minutes from each board meeting to the

   Auditor General. Id. NSC is also subject to Norwegian procurement regulations. Id. at 12. As a

   final note, NSC is funded exclusively through a duty tax levied against seafood exports by the

   Norwegian government. Id.

           I find that NSC is indeed an organ and instrumentality of the Norwegian government. It

   was created by the government for a national purpose—to promote Norwegian seafood and act as


   3
     Peninsula Asset Mgmt. (Cayman) Ltd. also acknowledges that the FSIA applies in situations where a foreign
   sovereign has been served with a third-party subpoena.

                                                       6
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 7 of 22




   the gatekeeper for would be exporters. Even after NSC’s incorporation in 2005, it still largely

   functions in a manner analogous to a government agency, in that it is subject to the regulation of

   the Norwegian government, it takes action in accordance with mandates handed down by the

   Norwegian government, and it derives its income solely through the tax dollars of exporters. The

   fact that the Ministry of Trade, Industry and Fisheries is the sole shareholder, bolsters NSC’s status

   as an instrumentality of the state even further, as it makes clear that the Ministry exercises

   significant control over NSC.      Plaintiffs concede that NSC is an organ of the Norwegian

   government and thus the FSIA applies but that NSC is not entitled to sovereign immunity for the

   reasons discussed below.

                      ii. Commercial Activity Exception

                              1. Whether NSC was Engaged in Commercial Activity

          Having established a prima facie case that NSC is a foreign sovereign entitled to the

   protection of the FSIA, the burden then shifts to Plaintiffs to offer evidence that NSC lacks

   immunity by virtue of one of the FSIA’s exceptions. Virtual Countries, Inc. v. Republic of South

   Africa, 300 F.3d 230, 241–42 (2d Cir. 2002). Plaintiffs here urge the Court to invoke the

   commercial activity exception, which requires a showing of the following:

          the action is based upon a commercial activity carried on in the United States by
          the foreign state; or upon an act performed in the United States in connection with
          a commercial activity of the foreign state elsewhere; or upon an act outside the
          territory of the United States in connection with a commercial activity of the foreign
          state elsewhere and that act causes a direct effect in the United States.

   28 U.S.C. § 1605(a)(2); see also 28 U.S.C. § 1603(d) (defining commercial activity as either a

   “regular course of commercial conduct or a particular commercial transaction or act”). As

   articulated by the Supreme Court in Weltover, Inc., a foreign sovereign’s actions fall within the

   ambit of “commercial” as contemplated by the FSIA when they behave “in the manner of a private



                                                     7
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 8 of 22




   player” within the market, rather than as a regulator of it. 504 U.S. at 614; see also Merlini v.

   Canada, 926 F.3d 21, 32 (1st Cir. 2019) (stating that irrespective of the motive behind the actions

   of the foreign sovereign, they are deemed commercial if they were the type of actions through

   which a “private party engages in trade and traffic or commerce” (citation omitted)), cert. denied,

   140 S. Ct. 2804 (2020).

          NSC argues that it decidedly does not engage in commercial activity, drawing a

   comparison to Kato v. Ishiara, 360 F.3d 106 (2d Cir. 2004), in which the court found the

   commercial activity exception did not apply in a sexual harassment suit brought by an employee

   against the Tokyo Metropolitan Government’s (“TMG”) New York office. ECF No. 2 at 13. The

   TMG promoted Japanese companies in the United States in a variety of ways, including promoting

   specific products by manning booths at trade shows and creating marketing reports that might be

   useful to Japanese companies. Kato, 360 F.3d at 109.       The TMG employee, who was a civil

   servant under Japanese law, claimed that she was sexually harassed and was entitled to sue TMG

   in the United States because her duties were “commercial” in a manner invoking the commercial

   activity exception of the FSIA. Id.

          In analyzing whether TMG’s activities in New York were akin to those of a private party

   engaging in commerce, the Second Circuit found that they were not; while a private Japanese

   business may take some of these actions on its own behalf (attending trade shows as an example),

   a business would not endeavor to promote other Japanese businesses or Japanese business interests

   in general. Id. at 112. The court ultimately concluded that the “promotion abroad of the commerce

   of domestic firms is a basic—even quintessential—governmental function.” Id. NSC argues that

   it analogously promotes Norwegian fish and fish products from various Norwegian firms around

   the world as part of a “quintessential government function.” ECF No. 2 at 14.



                                                   8
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 9 of 22




          Plaintiffs argue that the commercial activity exception applies because in promoting

   Norwegian seafood, they allege NSC acted no differently than one of the Defendant producers in

   Farm-Raised Salmon might. Plaintiffs claim this is determinative under Pablo Star Limited v.

   Welsh Government, 961 F.3d 555 (2d Cir. 2020), cert. denied, 141 S. Ct. 1069 (2021), which

   Plaintiffs argue narrowed the Second Circuit’s holding in Kato and undermines NSC’s reliance on

   it. ECF No. 11 at 13. The Second Circuit in Pablo Star contemplated whether the Welsh

   Government was engaging in commercial activity when it used two photos—allegedly in violation

   of copyrights held by the plaintiff—to promote tourism to Wales through certain Welsh-themed

   walking tours in New York City. Pablo Star Ltd, 961 F.3d at 558. The court observed that the

   Welsh Government was acting as a private entity might in using the photos to promote tourism.

   Id. at 563 (citing, as an example, how an airline might promote cultural or entertainment

   opportunities at one of its destinations). Even though the Welsh government might not have been

   motivated by profit in the same way an airline might, the purpose is “irrelevant to the determination

   of whether the activity is ‘commercial’ for purposes of the FSIA.” Id.

          In finding that the Welsh government indeed engaged in commercial activity and was thus

   not entitled to sovereign immunity on the copyright claims, the Second Circuit in Pablo Star noted

   two key distinctions from the facts in Kato: first, unlike the TMG in Kato, the Welch government

   engaged in promotional activities on its own behalf rather than on behalf of third parties; and

   second, the TMG’s promotion of Japanese business interest in the United States was not the

   conduct predicating the employee’s claims of sexual harassment.           Id. at 564.    The Welsh

   government’s conduct forming the basis of the copyright claims was comprised of actions that

   “could have been done by a private party for commercial gain.” Id. (noting that there was nothing

   “quintessentially governmental about using a photograph in a printed brochure or on a web page



                                                    9
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 10 of 22




   or distributing the photograph to newspaper outlets to advertise or promote travel and tourism to a

   particular location”).

          Plaintiffs argue that when divested of the potential motivating purpose behind them, the

   actions taken by NSC in the United States are no different from those taken by the defendant

   producers in Farm-Raised Salmon. ECF No. 11 at 15. These producers also attended trade shows

   and promoted their own salmon through, for example, Presidential dinners, publicization through

   newspaper articles or reviews, partnerships with the James Beard Foundation and the Women

   Chefs and Restauranteurs organization.      Plaintiffs claim these actions are “simply not that

   different” from those of NSC and argue NSC has conceded as much by acknowledging that it

   engages in close cooperation on marketing efforts with producers. Id.

          While Pablo Star emphasized that the commercial activity analysis under the FSIA

   requires the court to focus on the actions themselves rather than the motivation behind them, it did

   not render the context irrelevant. While producers and the NSC may both attend trade shows and

   the like, there is a crucial distinction to be made here—the producers were, by Plaintiffs’ own

   admission, acting on their own behalf. NSC, in contrast, was not promoting itself, but rather was

   promoting various exporters of Norwegian seafood. This differs from Pablo Star, in which the

   Welsh government distinguished the facts from Kato in large part because the Welsh government

   was singularly promoting its own interests.       This is a separate inquiry from what NSC’s

   motivations were; NSC may have been motivated to uphold the public image of Norwegian

   seafood, and in its actions NSC promoted Norwegian seafood. As observed by the court in Kato,

   a commercial business would not ordinarily be in the habit of promoting other businesses or the

   country’s business interests generally, as NSC did.

          Accordingly, I find that NSC was engaged in a quintessential government function by



                                                   10
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 11 of 22




   promoting Norwegian seafood and recommend this as a basis for quashing the subpoena.

                             2. Whether the NSC’s Conduct was Based Upon the Action

          As a secondary reason to find that the commercial activity exception does not apply, NSC

   argues that there is an insufficient nexus between the information sought in the Subpoena and

   NSC’s minimal activity in the United States as required to trigger the commercial activity

   exception under the FSIA. Id. at 15. NSC argues this requirement arises from the statutory

   language, citing OBB Personenverkehr AG v. Sachs, 577 U.S. 27, 35 (2015), which held that the

   prefatory language “based upon” in the statutory exception requires that the “particular conduct

   on which the action is based” constitutes the “gravamen” of the suit. ECF No. 2 at 13 n.27; see

   also Sequeira, 815 F. App’x at 348-49 (same).

          In OBB Personenverkehr AG, the plaintiff, a United States resident, brought suit against

   an Austrian-owned railway for personal injuries suffered while trying to board one of its trains in

   Austria. 577 U.S. at 29. The plaintiff argued that the commercial exception applied because the

   suit was “based upon” the sale of the railway pass to her in the United States, but the Court found

   this was not so, concluding that the action was instead “based upon” the railway’s conduct in

   Austria, where she was injured. Id. Before reaching the Supreme Court on appeal, the Ninth

   Circuit found that “the only relevant commercial activity within the United States” was the

   plaintiff’s purchase of the ticket and that her claims “based upon the sale of the [railway] pass”

   were sufficient to trigger the exception because it formed an element of each of her claims. Id. at

   32 (noting that, for example, the plaintiff was required to show the defendant railway owed her a

   duty of care as a passenger and that duty arose from the sale of the railway pass). The Supreme

   Court disagreed, finding the Ninth Circuit’s approach incongruous with prior precedent; the salient

   fact was that the conduct constituting the gravamen of the plaintiff’s suit clearly occurred in



                                                   11
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 12 of 22




   Austria, and there was “nothing wrongful” about the commercial sale of the railway pass in the

   United States when considered in isolation. Id. at 35. No matter how the plaintiff framed her suit,

   the incident in Austria was the one at its core, and to hold differently would permit artful plaintiffs

   to give broad jurisdictional significance to a “feint of language” that would “effectively thwart the

   Act’s manifest purpose.” Id. at 36 (citation omitted).

          The Subpoena, argues NSC, seeks economic information on salmon supply, demand, and

   pricing in Europe, information from Norwegian databases, and information related to Russian

   trade actions. ECF No. 2 at 15. But NSC’s activity in the United States is limited to “keeping up

   with trends” that might impact Norwegian seafood exports and attending the occasional trade

   show. Id. NSC reiterates that it has a single employee in the United States who works with the

   Norwegian Embassy and Consulate. Id. NSC asserts that none of these categories of documents

   bear any relation to NSC’s actions in the United States and thus the commercial activity exception

   is not triggered. Id.

          Plaintiffs respond to NSC’s nexus argument by averring that NSC’s “joint efforts [with]

   producers like Defendants over many years to expand the market for salmon in the United States

   satisfies the requisite ‘substantial contact’ to establish jurisdiction in this nation,” ECF No. 11 at

   16, but this misunderstands NSC’s argument. Plaintiffs are correct that the commercial activity

   exception of the FSIA imposes an additional requirement that the commercial activity carried on

   by the foreign state or agency or instrumentality thereof have “substantial contact” with the United

   States. 28 U.S.C. § 1603(e); see also Pablo Star Ltd., 961 F.3d at 565 (noting that “substantial

   contact” under the FSIA is poorly defined by has been interpreted to require something more than

   the minimum contacts analysis for Due Process and finding that the Welsh government’s

   marketing efforts in New York were sufficient to constitute “substantial contact” with the United



                                                     12
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 13 of 22




   States). NSC does not, however, travel on a theory that it lacks substantial contact with the United

   States with regard to its sovereign immunity defense; rather, it argues that the information sought

   in the subpoena is not “based upon” its activity in the United States. See OBB Personenverkehr

   AG, 577 U.S. at 29. Put differently, NSC argues about the nexus between its United States-based

   activities and the discovery Plaintiffs seek while Plaintiffs analyze the nexus between NSC’s

   United States-based activities and the United States itself.

          The nexus inquiry played a significant role in the court’s analysis in Pablo Star. The

   Second Circuit found it significant that the Welsh government’s commercial activity was directly

   linked to the alleged conduct giving rise to the dispute; the Welsh government was accused of

   copyright infringement in its tourism advertisements and those tourism advertisements were the

   primary basis for the court’s finding that the government was engaging in commercial activity. As

   noted above, in distinguishing Kato, the court in Pablo Star observed that, unlike the Welsh

   government’s actions, the TMG’s promotion of Japanese business interests in the United States

   was unrelated the conduct giving rise to the plaintiff’s sexual harassment claims.

          Consequently, while relevant to both the substantial contact and personal jurisdiction

   analysis, Plaintiffs’ argument here does not squarely address the point NSC places at issue—the

   Subpoena requests documents that NSC argues are wholly unrelated to the NSC’s activities in the

   United States, and Plaintiffs offer no facts refuting this claim. NSC argues adamantly that the

   relevant inquiry here is into the nexus between its activities in the United States and the information

   sought in the subpoena rather than the as between its activities and Farm-Raised Salmon, claiming

   that for purposes of the FSIA analysis “the action” would here refer to the subpoena rather than

   the underlying litigation, to which NSC is not a party. The Court need not, however, come to a




                                                     13
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 14 of 22




   finding on this point, as Plaintiffs do not offer facts or evidence sufficient to find any nexus

   between NSC’s activity in the United States and the conduct alleged in Farm-Raised Salmon.

           Plaintiffs alternatively argue that NSC’s conduct outside the United States should fall

   within the last provision of the commercial activity exception, which refers to acts outside of the

   United States “in connection with a commercial activity of the foreign state elsewhere” that

   “cause[d] a direct effect in the United States.” ECF No. 11 at 16 (citing 28 U.S.C. § 1605(a)(2)).

   Plaintiffs do not explicitly state that the direct effect in the United States they reference here would

   necessarily be the price-fixing conduct alleged in Farm-Raised Salmon, but the Court will assume

   for the sake of argument that this is the intended theory. In support, Plaintiffs proffer the

   allegations in the complaint that NSC “enabled Defendants to meet and collude” and gave them

   access to information about specific companies providing the Defendants with “sensitive market

   insight,” all in the manner of a business. ECF No. 11 at 16.

          While the Court may consider allegations in the complaint in determining whether one of

   the FSIA’s sovereign immunity exceptions applies, see Sequeira, 815 F. App’x at 349, the cited

   allegations are too conclusory to support a finding that NSC’s actions abroad constituted

   commercial activity. They do not explain how NSC took these actions, nor why they resemble

   actions taken by a business in the marketplace.

           Accordingly, the undersigned recommends that the Subpoena be quashed because there is

   no demonstrable nexus between the commercial activity identified and either the documents

   sought in the Subpoena or to the claims in Farm-Raised Salmon, no matter which is used as the

   yardstick. Plaintiffs have thus not carried their burden to show that the action here is based upon

   the commercial activity.




                                                     14
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 15 of 22




              b. Whether this Court has Personal Jurisdiction Over the Norwegian Seafood
                 Council

          NSC next argues that even absent the protections of sovereign immunity, the general

   principles of Due Process justify quashing the Subpoena. ECF No. 2 at 15.

          Absent personal jurisdiction, a court is powerless to take further action. Posner v. Essex

   Ins. Co., 178 F.3d 1209, 1214 n.6 (11th Cir. 1999). It is well-settled that a court must therefore

   have personal jurisdiction over a nonparty in order to compel their compliance with a discovery

   request made under Rule 45. Heissenberg v. Doe, No. 21-80716-CIV, 2021 WL 2621100, at *2

   (S.D. Fla. June 24, 2021) (Reinhart, J.). Once the plaintiff seeking to establish personal jurisdiction

   over a nonresident defendant makes out a prima facie case, the burden shifts to the opponent to

   challenge the plaintiff’s allegations through affidavits or other pleadings. Id. (citation omitted);

   see also U.S. S.E.C. v. Carrillo, 115 F.3d 1540, 1542 (11th Cir. 1997) (noting that in this analysis

   the court must accept the facts alleged in the complaint as true to the extent they are not

   contradicted by the opponent’s affidavits; where the two conflict, reasonable inferences must be

   construed in favor of the plaintiff).

           Two types of personal jurisdiction exist: general and specific. Goodyear Dunlop Tires

   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A court with general jurisdiction over a

   foreign corporation is free to hear and all claims against them and requires the corporation to

   maintain affiliations with the forum state that are so continuous and systematic as to render them

   “essentially at home.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). In the absence of

   exceptional circumstances, general personal jurisdiction over a corporation is limited to the state

   in which it is incorporated and where its principal place of business sits. Daimler AG v. Bauman,

   571 U.S. 117, 138-39 & n.19 (2014). NSC is headquartered and incorporated abroad, and Plaintiffs

   offer no facts or argument that NSC is “essentially at home” anywhere in the United States.


                                                     15
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 16 of 22




          Where a plaintiff cannot establish general personal jurisdiction, as here, the court next

   considers whether specific personal jurisdiction exists. Under Eleventh Circuit law, courts apply

   a three-part test analyzing whether the plaintiffs met the burden of demonstrating the following:

   (1) whether the claims arise from or relate to at least one of the defendant’s contacts with the forum

   state; (2) whether the defendant purposefully availed itself of the privilege of conducting activities

   in the forum. Waite v. All Acquisition Corp., 901 F.3d 1307, 1313 (11th Cir. 2018). Only if the

   first two prongs are satisfied will the court then ask whether the defendant makes a compelling

   case that the exercise of jurisdiction would “violate tradition notions of fair play and substantial

   justice.” Id.

          Typically, the forum state is the state in which the court sits, but where federal personal

   jurisdiction is invoked based on a federal statute that provides for nation or worldwide service,

   “the relevant inquiry is whether the respondent has had sufficient minimum contacts with the

   United States.” Carrillo, 115 F.3d at 1543. As explained by the Eleventh Circuit in Carrillo, in

   federal question cases the constitutional limits of the court’s personal jurisdiction are bound by the

   Due Process Clause of the Fifth Amendment rather than the Fourteenth, negating the federalism

   concerns present in the jurisdictional analysis for diversity cases and thereby geographically

   expanding the court’s authority to exert personal jurisdiction. Id. (stating that Federal Rule of

   Civil Procedure 4(k)(2) comports with the national contacts approach). Plaintiffs here argue

   jurisdiction exists under the FSIA, a federal statute, which thus shifts the Court’s inquiry to NSC’s

   contacts with the United States generally.

          Reiterating their argument that NSC’s actions satisfy the “substantial contact” requirement

   of § 1603(e), Plaintiffs claim that “ipso facto” personal jurisdiction exists. This is incorrect. While

   the court in Pablo Star Ltd. observed that Congress intended the substantial contact standard to be



                                                     16
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 17 of 22




   more stringent than the Due Process analysis, 961 F.3d at 565, that fact does not doctrinally justify

   folding the two standards into a single analysis. Under the specific personal jurisdiction analysis,

   a litigant seeking to establish personal jurisdiction must additionally demonstrate that the

   underlying claims can be fairly said to arise from or relate to a defendant’s contact with the forum.

   Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1025, (2021) (stating that this

   requirement is imposed in specific jurisdiction cases expressly because the defendant is not

   otherwise “at home” in the forum). The same is not true of the substantial contact under the FSIA,

   which considers only the relationship between the commercial activity and the forum.

          Arguing that the facts here support the Court’s exercise of personal jurisdiction over NSC

   regardless of the “substantial contact” question, Plaintiffs claim that NSC has purposefully availed

   itself of the United States for many years through the use and maintenance of its Boston office.

   ECF No. 11 at 17. Plaintiffs also assert that NSC regularly engages in promotional activity through

   the marketing of Norwegian salmon, noting that NSC’s sole Boston-based employee is charged

   with promoting Norwegian seafood in the United States and then reporting trends back to Norway,

   all of which is “inextricably linked” to the conduct alleged in Farm-Raised Salmon. Id. Plaintiffs

   further claim that NSC is “partially responsible” for growing the United States market, which in

   turn permitted Defendants to expand salmon sales in that market and charge “collusively high

   prices.” Id. And finally, Plaintiffs claim that NSC permits its members to share confidential

   pricing information, arguing, as above, that this enabled the “farmed salmon cartel to police its

   participants.” Id.

          As observed by Judge Reinhart in Heissenberg, in the context of a third-party challenging

   the jurisdictional basis for a subpoena, it remains an open question as to whether the third party’s

   contacts with the forum should be measured in relation to the claims giving rise to the litigation or



                                                    17
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 18 of 22




   in relation to the “matters within the scope of the subpoena.” 2021 WL 2621100, at *3 (noting

   that some courts consider the proper comparator to be the subpoenaed materials (citing Gucci

   America, Inc. v. Weixing Li, 768 F.3d 122, 141-42 (2d Cir. 2014); In re 3M Combat Arms Earplug

   Products Liability Litigation, No. 3:19-MD-2885, 2020 WL 5578428, at *7 (N.D. Fla. Feb. 18,

   2020))). Also like the court in Heissenberg, the Court need not resolve that issue because specific

   personal jurisdiction does not exist under either approach—Plaintiffs’ allegations regarding NSC’s

   conduct largely bear only an indirect relationship to its presence and activities in the United States.

          As per Plaintiffs’ allegations here, the only direct contact NSC has with the United States

   is through its Boston office and the promotion of Norwegian Seafood in the United States. Even

   if this constituted purposeful availment, Plaintiffs do not allege any facts that would link NSC’s

   efforts to promote Norwegian seafood in the United States to the documents Plaintiffs seek in the

   Subpoena. Øen explains, without contradiction, that the documents are unrelated to her role, as

   the sole United States-based employee; the documents are hosted by servers physically located in

   Norway; the overwhelming majority of those documents are not exchanged between the

   Norwegian and the American offices in the ordinary course of business; and at least some portion

   of the documents are inaccessible to her. ECF No. 30.

          Nor do Plaintiffs evidence an affiliation between NSC’s promotion of Norwegian seafood

   in the United States and the price-fixing conduct alleged against the Defendant producers in Farm-

   Raised Salmon. Plaintiffs allege in the Farm-Raised Salmon complaint that the Defendant seafood

   producers engaged in a coordinated strategy to fix the price of Norwegian Salmon through

   transactions reported to the NASDAQ Salmon Index, a reference point used to set salmon prices

   globally, and their litigation travels on the theory that this market manipulation adversely affected

   direct purchasers located in the United States. Farm-Raised Salmon, ECF No. 168. Plaintiffs



                                                     18
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 19 of 22




   contend that the Boston-based activities of the NSC are inextricably linked to this litigation but do

   not advance facts or evidence to support this contention. Specifically, while Plaintiffs allege

   upstream connections between NSC and the Defendants resulted in or contributed to the harm to

   salmon purchasers alleged in Farm-Raised Salmon, claiming that NSC enabled the Defendants to

   collude and set salmon prices in the market and contributed in part to growth in the market that

   Defendants allegedly manipulated, they do not tie this back to NSC’s conduct in the United States.

          NSC’s database containing what Plaintiffs contend is confidential market information that

   was shared with NSC members is located and maintained in Norway, and Plaintiffs do not argue

   to the contrary. The same is true for the claims around market growth—Plaintiffs argue that NSC

   promoted Norwegian seafood in the United States, but evidence of promotion does not, without

   more, demonstrate that NSC grew the global market. Connections this tenuous have long been

   eschewed as a basis for personal jurisdiction. See, e.g., World-Wide Volkswagen Corp. v.

   Woodson, 444 U.S. 286 (1980). When there is no such affiliation, “specific jurisdiction is lacking

   regardless of the extent of a defendant’s unconnected activities in the State.” Bristol-Myers Squibb

   Co. v. Superior Ct. of California, San Francisco Cty., 137 S. Ct. 1773, 1781 (2017). Accordingly,

   Plaintiffs have not met their burden to establish that the Court has personal jurisdiction over NSC

   and I recommend this as an additional basis for quashing the Subpoena.

              c. Hague Convention Discovery Procedures

          As a final basis for quashing the Subpoena, NSC claims that Plaintiffs’ targeting of NSC’s

   small office in the United States is an attempt to sidestep the international discovery procedures

   set out in the Hague Convention on Taking of Evidence Abroad in Civil or Commercial Matters

   (“Hague Convention”). The Hague Convention states in relevant part that in “civil or commercial

   matters a judicial authority of a Contracting State may, in accordance with the provisions of the

   law of that State, request the competent authority of another Contracting State, by means of a

                                                    19
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 20 of 22




   Letter of Request, to obtain evidence, or to perform some other judicial act.” Mar. 18, 1970, 23

   U.S.T. 2555.

          The undersigned has already recommended that the Subpoena be quashed on two bases:

   because NSC is protected by sovereign immunity and because the Court lacks personal

   jurisdiction. Even if personal jurisdiction was established and if the commercial activity exception

   to NSC’s sovereign immunity was triggered, principles of international comity would separately

   justify quashing the Subpoena in accordance with Societe Nationale Industrielle Aerospatiale v.

   U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522 (1987). Since Aérospatiale, courts weighing

   international comity decisions consider the following:

                  (1) ‘[t]he importance to the litigation of the documents or other information
                  requested’; (2) ‘[t]he degree of specificity in the request’; (3) ‘[w]hether the
                  information originated in the United States’; (4) ‘[t]he availability of
                  alternative means of securing the information’; and (5) ‘[t]he extent to
                  which noncompliance with the request would undermine the important
                  interests of the United States, or compliance with the request would
                  undermine important interests of the state where the information is located.’

   In re 3M Combat Arms Earplug Prod. Liab. Litig., No. 3:19-MD-2885, 2020 WL 5578428, at *4

   (N.D. Fla. Feb. 18, 2020) (quoting Aérospatiale, 482 U.S. at 544 n.28).

          Plaintiffs cite to the Court’s application of the Aérospatiale factors in the Discovery Order

   in Farm-Raised Salmon in which this Court found that production was warranted, arguing that

   analysis compels the same result here. ECF No. 11 at 19 (citing Farm-Raised Salmon, ECF No.

   233)). Ultimately, argue Plaintiffs, obtaining the documents under Rule 45 is “preferable and more

   efficient” than the procedures under the Hague Convention, and the United States’ interest in

   enforcing its own antitrust laws should trump the interests of Norway. ECF No. 11 at 20. NSC

   avers in response that, unlike the Defendants in Farm-Raised Salmon, it is not a party to the

   litigation, it is an entity of the Norwegian Government, and it has not already produced the



                                                    20
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 21 of 22




   documents sought in another jurisdiction. ECF No. 24 at 5. NSC further argues that the Subpoena

   seeks broad categories of documents not exchanged between NSC’s United States office and its

   Norway headquarters in the ordinary course of business, unlike the “discrete set” of previously

   produced documents at issue in the Farm-Raised Salmon Discovery Order. NSC additionally

   proffers that the documents sought by Plaintiffs could be obtained from the Defendants

   themselves. ECF No. 2 at 21. As a final argument, NSC avers that compliance with this request

   would undermine Norwegian government interests as it could provide Plaintiffs with access to

   confidential information related to Norway’s foreign and domestic policies. Id.

             NSC is a foreign entity and is not subject to the jurisdiction of this Court, which renders

   this issue moot. But even were that not the case, I would recommend that the principles of

   international comity justify quashing the Subpoena and requiring the Plaintiffs to follow the

   procedures set forth by the Hague Convention.            Plaintiffs’ argument that the process is

   cumbersome is unavailing, as is the uncomfortable suggestion that the United States should

   unilaterally decide its interests supersede those of the Norwegian government. Plaintiffs seek

   broad swaths of information that did not originate in the United States and can be achieved by

   other means. These facts, combined with Norway’s interest in protecting confidential information

   related to its foreign and domestic policies, justify quashing the Subpoena.

      III.      CONCLUSION

             For the foregoing reasons, the undersigned respectfully recommends that non-party

   Norwegian Seafood Council’s Motion to Quash, ECF No. 1, be GRANTED.

             A party shall serve and file written objections, if any, to this Report and Recommendation

   with the Honorable Cecilia M. Altonaga, Chief Judge for the Southern District of Florida, within

   FOURTEEN (14) DAYS of being served with a copy of this Report and Recommendation.



                                                     21
Case 1:21-mc-22310-CMA Document 40 Entered on FLSD Docket 08/20/2021 Page 22 of 22




   Failure to timely file objections will bar a de novo determination by the District Judge of anything

   in this recommendation and shall constitute a waiver of a party’s “right to challenge on appeal the

   district court’s order based on unobjected-to factual and legal conclusions.” 11th Cir. R. 3-1

   (2016); 28 U.S.C. § 636(b)(1)(C); see also Harrigan v. Metro-Dade Police Dep’t Station #4, 977

   F.3d 1185, 1191-92 (11th Cir. 2020).


      RESPECTFULLY SUBMITTED in Chambers, in Miami, Florida this 20th day of August,

   2021.




                                                 LAUREN FLEISCHER LOUIS
                                                 UNITED STATES MAGISTRATE JUDGE

   cc: All Counsel of Record




                                                   22
